ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
ARS Aleut Construction, LLC                    ) ASBCA No. 62637
                                               )
Under Contract No. W912D0-19-D-0004            )

APPEARANCE FOR THE APPELLANT:                     Kenneth A. Martin, Esq.
                                                   The Martin Law Firm, PLLC
                                                   McLean, VA

APPEARANCES FOR THE GOVERNMENT:                   Scott N. Flesch, Esq.
                                                   Army Chief Trial Attorney
                                                  CPT Philip L. Aubart, JA
                                                   Trial Attorney

                              ORDER OF DISMISSAL

       The Board is in receipt of the parties’ joint submission, dated February 23,
2021, requesting that this appeal be dismissed without prejudice. The parties assert
that appellant has undergone a management change, and its new management has
reassessed its continued interest in pursuing this appeal. Accordingly, the appeal is
hereby dismissed without prejudice pursuant to Board Rule 18. Unless either party or
the Board act to reinstate the appeal within one year from the date of this Order, the
dismissal shall be deemed with prejudice.

      Dated: March 4, 2021



                                            LIS B. YOUNG
                                            Administrative Judge
                                            Armed Services Board
                                            of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62637, Appeal of ARS Aleut
Construction, LLC, rendered in conformance with the Board’s Charter.

      Dated: March 5, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2